                     EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
  RICHARD D. EMERY                                                                                    DIANE L. HOUK
  ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
  MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                    EMMA L. FREEMAN
                                                        10TH FLOOR
  JONATHAN S. ABADY                                                                                   DAVID BERMAN
                                                NEW YORK, NEW YORK 10020
  EARL S. WARD                                                                                       HARVEY PRAGER
  ILANN M. MAAZEL                                                                                   SCOUT KATOVICH
                                                   TEL: (212) 763-5000
  HAL R. LIEBERMAN                                                                                MARISSA BENAVIDES
                                                   FAX: (212) 763-5001
  DANIEL J. KORNSTEIN                                                                                NICK BOURLAND
                                                    www.ecbawm.com
  O. ANDREW F. WILSON                                                                             ANDREW K. JONDAHL
  KATHERINE ROSENFELD                                                                                ANANDA BURRA
  DEBRA L. GREENBERGER                                                                                  MAX SELVER
  ZOE SALZMAN                                                                                        VIVAKE PRASAD
  SAM SHAPIRO                                                                                          NOEL R. LEÓN


                                                                                     USDC SDNY
                                                                                     DOCUMENT
MEMORANDUM ENDORSED                                             May 4, 2021          ELECTRONICALLY FILED
                                                                                     DOC #:
     Via ECF                                                                         DATE FILED: 5/4/2021
     Honorable Gregory H. Woods
     United States District Court
     Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl Street, Room 2260
     New York, NY 10007

                      Re:    Fair Housing Justice Center, Inc. v. Gotham Organization Inc., et al.
                             No. 19 Civ. 4764

     Your Honor:

                     We represent Plaintiff Fair Housing Justice Center, Inc. in the above-referenced
     action. We write, jointly with Defendants, to update the Court on the status of settlement
     discussion and seek to stay all discovery (currently scheduled to close on May 10, 2021) to allow
     the parties an opportunity to draft and finalize a settlement agreement. Accordingly, FHJC and
     the Gotham Defendants respectfully request leave until June 18, 2021 to submit to the Court an
     executed settlement agreement for the Court to so-order (accompanied with a cover letter
     detailing the basis for the Court’s retention of jurisdiction) or, in the alternative if the parties are
     unable to finalize a written settlement agreement by that date, to provide the Court with a joint
     status report on or before June 18 including a proposal for a revised case management order
     including an extension of the current discovery deadlines.

                      After a productive multi-day mediation occurring between March 10 and April 21
     with a JAMS mediator, and numerous discussions since then, FHJC and the Gotham Defendants
     have now reached an agreement in principle to resolve this matter. FHJC and the Gotham
     Defendants are drafting a settlement agreement. We anticipate that the drafting process will be
     time consuming because the agreement will include, as attachments, detailed and specific
     retrofits that the Gotham Defendants will make to The Nicole and The Ashland as part of the
     resolution of this matter; the settlement will also include other injunctive relief as well as a
        EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
        Page 2


        monetary component. Accordingly, we ask for 45 days to prepare and execute an agreement for
        the Court to so-order and to stay discovery in the interim.

                        As to FXCollaborative Architects, LLP (“Fx”), the architect, FHJC and Fx have
        had productive settlement conversations but have not yet reached an agreement in principle on
        all open terms. Accordingly, we respectfully request that, at this juncture, a stay of discovery
        should be in place as to Fx as well and we will inform the Court within a week, by no later May
        11, 2021, as to the status of settlement discussions with Fx.

                        We thank the Court for its consideration of this request.

                                                               Respectfully submitted,

                                                                 /s/

                                                               Diane L. Houk
                                                               Debra L. Greenberger


        c.      All Counsel of Record, Via ECF

Application granted. Discovery in this matter is stayed. By no later than June 18, 2021, Plaintiff and the Gotham
Defendants are directed to submit an executed settlement agreement with a cover letter detailing the basis for the
Court’s retention of jurisdiction, or a joint status report including a proposal for a revised case management plan and
scheduling order. Plaintiff and defendant FXCollaborative Architects, LLP are directed to submit a joint status letter by
no later than May 11, 2021.

The Clerk of Court is directed to terminate the motion pending at Dkt. No. 101.

SO ORDERED.

Dated: May 4, 2021                                            _____________________________________
New York, New York                                                      GREGORY H. WOODS
                                                                       United States District Judge
